Case 1:18-cv-21835-RNS Document 50 Entered on FLSD Docket 08/01/2019 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

 United States of America, Plaintiff,
                                    )
                                    )
 v.                                 )
                                    ) Civil Action No. 18-21835-Civ-Scola
 Norma Isabel Borgono, aka Norma )
 Isabel Borgono Bedoya, Defendant.  )
                         Order Scheduling Mediation
       The mediation conference in this matter will be held with Meah Rothman
 Tell on September 12, 2019. The mediator and the parties have agreed to this
 date. It may not be rescheduled without leave of the Court.
       The Court reminds the parties that the Mediation Report is due within
 seven days following the mediation conference. If the mediator fails to file a
 Mediation Report within seven days following the mediation conference, lead
 counsel must file a Mediation Report within 14 days after the mediation
 conference.
       Done and ordered, at Miami, Florida, on July 31, 2019.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
